Citation Nr: 0217103	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether an April 14, 1948, rating decision which led to a 
reduction in the rating for the veteran's service-connected 
schizophrenic reaction, mixed, from 100 percent to 70 
percent, effective from June 14, 1948, involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1944.  The record reflects that the veteran is considered 
incompetent for VA purposes and his wife, who has been 
appointed as his fiduciary, is the appellant in this case on 
the veteran's behalf.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2000, a 
statement of the case was issued in November 2000, and a 
substantive appeal was received in December 2000.


FINDINGS OF FACT

1.  A rating decision dated April 14, 1948, led to the 
evaluation of the veteran's psychiatric disorder, 
characterized as schizophrenic reaction, mixed, from 100 
percent to 70 percent, effective June 14, 1948; the veteran 
did not initiate an appeal from this determination.

2.  The April 14, 1948, rating decision correctly applied 
the applicable law and regulations in effect at that time, 
was appropriately supported by the evidence then of record, 
and was not undebatably erroneous.


CONCLUSION OF LAW

The April 14, 1948, rating decision, which reduced the 
evaluation of the veteran's schizophrenic reaction, mixed, 
from 100 percent to 70 percent, effective June 14, 1948, did 
not involve CUE.  38 U.S.C.A. § 5109A (West 1991 & Supp 
2002); 38 C.F.R. §§ 3.104, 3.105 (2002); R & PR § 1009(e), 
effective August 5, 1946; R & PR § 1172(c), effective 
September 20, 1946, Schedule for Rating Disabilities, 
Diagnostic Code 9004, effective April 1, 1946.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

While the VCAA is potentially applicable to all pending 
claims, as held in Holliday v. Principi, 14 Vet. App. 280 
(2001); in Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001), the Court of Appeals for Veterans Claims (Court) 
discussed the applicability to CUE claims.  The Court 
appears to have held that the provisions of the VCAA do not 
apply to a CUE claim because VCAA only applies to cases 
which arise from claims for benefits.  The Court indicated 
that a "claimant" for VCAA purposes "cannot encompass a 
person seeking revision of a final decision based upon CUE" 
pursuant to sections 5109A and 7111.  Livesay at 179.  While 
the Livesay case involved a motion to revise a prior Board 
decision, the Board believes that the Court's analysis 
applies to CUE in RO rating decisions as well.  Accordingly, 
the Board finds that the VCAA is not applicable in the 
present appeal. 

Analysis

The appellant maintains, in substance, that an April 14, 
1948, rating decision reducing the veteran's evaluation for 
schizophrenic reaction, mixed, from 100 percent to 70 
percent was the product of CUE because the evidence of 
record failed to show that his disability had improved. 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court established a three-pronged test 
to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  

The Court stated that CUE is a type of error in which 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  
In order for the veteran's claim to succeed, it must be 
shown that either the facts or law compelled a substantially 
different conclusion.  Id.  Similarly, in Bustos v. West, 
1179 F.3d 1378, 1381 (Fed. Cir. 1999), the United States 
Court of Appeals for the Federal Circuit held that in order 
to establish a valid CUE claim, "the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  See also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Upon consideration of the foregoing, in order to determine 
whether the April 14, 1948, rating decision constituted CUE, 
the Board must review the evidence which was of record at 
the time of that rating decision.

Specifically, the evidence of record reflects that, by a 
January 1945 rating decision, the RO found that the 
veteran's psychiatric disorder, identified as dementia 
praecox, mixed type, was aggravated by service in World War 
II and resulted in the veteran's total social and industrial 
impairment; thereby warranting a 100 percent evaluation.  
This rating decision further noted the existence of a 
vocational handicap.  This determination was based on the 
veteran's service medical records, which revealed that he 
became psychotic and was hospitalized during his period of 
active duty service, and VA examination and hospitalization 
reports, which revealed that he had been transferred to a VA 
facility from a military hospital.  The VA medical records 
showed that the veteran had complete permanent social and 
industrial inadaptability, he was determined to be 
incompetent and psychotic, and continued hospitalization was 
recommended.  At this time, due to the determination that 
the veteran was incompetent to handle his own affairs, his 
wife was appointed as his fiduciary.  

Thereafter, upon repeat VA Supplemental Trial Visit 
Examination in September 1945, the veteran continued to have 
complete permanent social and industrial inadaptability, he 
was incompetent, and discharge from the hospital in the near 
future was not contemplated.  However, at this time, the 
veteran was granted a ninety day trial visit in the custody 
of his wife.  Similarly, a June 1947 report of VA 
examination reflects that the veteran was incompetent and 
had considerable social and industrial inadaptability.  His 
diagnoses included dementia praecox, active.  Accordingly, 
upon consideration of each examination report, the RO 
determined that there was no material change in the 
veteran's service connected condition and the previously 
assigned 100 percent rating was continued. 

An October 1947 memorandum from the RO noted that the 
veteran had been engaged in a course of training and 
requested that a field examination be conducted in order to 
determine whether he was capable of receiving his 
subsistence allowance payments in his own name.  
Accordingly, an October 1947 Report of Field Examination 
determined that the veteran was competent to handle his own 
funds.  This determination was confirmed by an October 1947 
deposition of the veteran's wife.  Thus, in December 1947, 
the veteran was notified that payment of his benefits to his 
wife were discontinued and such payments, at the 100 percent 
rate, were to be made directly to him effective from 
December 1, 1947.  

A repeat VA examination report, dated in March 1948, 
reflects that the veteran had been attending tailoring 
school since September 1947 and engaged in limited social 
activities, such as going to the movies or to dances.  It 
was noted that the veteran had reduced psychomotor activity, 
considerable thought blocking, and was making a poor 
industrial adjustment.  The examiner commented that there 
has been considerable progress and remission in the course 
of the disease.  The examiner concluded that the veteran's 
psychosis was in partial remission; however, he was still 
too confused to allow a permanent rating of competency and 
it was recommended that the veteran's wife should be 
retained as his guardian.  Accordingly, by an April 14, 
1948, rating action, the RO characterized the veteran's 
disorder as schizophrenic reaction mixed, in partial 
remission, and noted that the veteran was competent.  The RO 
also proposed to reduce the veteran's rating, effective from 
June 14, 1948, from 100 percent to 70 percent disabling.  In 
April 1948, the veteran was provided notice of this proposed 
reduction and an opportunity to submit evidence, prior to 
the effective date of the proposed reduction, to show why 
his compensation payments should not be reduced.  He was 
also advised that he may appeal the determination within one 
year of the date of the notification letter.  However, the 
veteran did not submit additional evidence to rebut the 
proposed reduction, nor did the veteran initiate any type of 
appeal from the April 1948 rating decision.  Therefore, the 
RO's April 1948 rating decision is final.

By July 1996 rating decision, the veteran's psychiatric 
disorder, characterized as schizophrenia, paranoid type, 
which had been rated as 70 percent disabling effective from 
June 14, 1948, was increased to 100 percent disabling.  

Thereafter, in March 1999, the veteran notified the RO that 
he was not able to handle his financial affairs and 
requested that his wife be appointed as his fiduciary.  

In March 1999, the veteran's wife requested retroactive 
compensation at the 100 percent rate back to July 1, 1948, 
the effective of the reduced payments from 100 percent to 70 
percent.  She claims that the reduction of the veteran's 
disability rating by the VA was illegal because it was based 
on one examination.  She further argues that the VA ignored 
the medical evidence and based the reduction on field 
examination reports, which were not conducted by a physician 
and which erroneously determined that the veteran was 
competent to handle his own funds.  Specifically, the 
veteran's wife argues that the field examination reports 
contradicted the medical evidence, which stated that the 
veteran was still too confused to allow a permanent rating 
of competency and that she should be retained as the 
veteran's guardian.  In an October 2000 statement, the 
veteran's wife further stated that her affidavit in 
connection with the October 1947 field examination, in which 
she stated that the veteran was capable and competent to 
have his VA benefits paid to him directly, was obtained 
because she was told by the field examiner that her husband 
could not receive rehabilitation without her help.  She 
stated that she signed the affidavit because she was made to 
feel guilty and ashamed for not wanting to do so.  

Turning to the first element of CUE, a review of the 
evidence of record at the time of the April 1948 rating 
decision shows that the correct facts, as they were known at 
that time, were before the adjudicator.  Moreover, the 
veteran's wife does not claim that the factual record 
available to the RO in April 1948 was either incomplete or 
incorrect.  Accordingly, this CUE claim is not sustainable 
on grounds that the correct facts, as know at that time, 
were not before the RO.

Thus, the Board must review the RO's application of the law 
and regulations then in effect for a reduction of a 100 
percent disability evaluation assigned for service-connected 
schizophrenic reaction, mixed type.  The regulations 
pertinent to the April 1948 rating reduction provide that, 
where a reduction of an award for a service-connected 
disability was considered warranted by an improvement in the 
disorder, the RO was to prepare an appropriate rating 
extending the evaluation in effect for sixty days from the 
date of the rating, followed by the reduced evaluation.  The 
reduction or discontinuance of the award was to become 
effective on the last day of the month of the approval of 
the award.  Due to the time limitation, the veteran was to 
be promptly notified in writing of the proposed reduction.  
If the veteran submitted additional evidence, the reduction 
was to be reconsidered and confirmed, modified or canceled 
as required.  R & PR § 1009(e), effective August 5, 1946 
(the equivalent of 38 C.F.R. § 3.105(e)).

The RO satisfied these procedural requirements in April 
1948.  At this time, the RO first issued a rating decision 
setting forth the material facts and reasons for the 
proposed reduction.  Specifically, the RO indicated that the 
veteran's service-connected schizophrenic reaction, mixed, 
was in partial remission.  Second, in a letter dated in 
April 1948, the RO notified the veteran of the proposed 
reduction and advised the veteran that in the absence of 
evidence rebutting the RO's conclusion that the veteran's 
service-connected disability had improved, the reduction of 
payments would become effective July 1, 1948.  The veteran 
failed to submit additional evidence or objection to the 
RO's proposed reduction and the proposed reduction became 
effective after the sixty-day period.  Finally, as 
indicated, the RO assigned the reduction of payment an 
effective date of July 1, 1948, which reflects that the 100 
percent disability evaluation continued for sixty days from 
the date of the April 1948 notice of reduction.

Inasmuch as the RO complied with the procedural requirements 
of R & PR 1009(e) in April 1948, the question becomes 
whether the reduction was proper based on R & PR § 1172, 
effective September 20, 1946 (the equivalent of 38 C.F.R. § 
3.344), which governed the stabilization of disability 
evaluations and the procedures for reduction of established 
ratings.  The prior 100 percent rating had been in effect 
from November 1944 to June 1948, less than 5 years; thus, 
the various provisions of R & PR § 1172 pertaining to 
stabilization of disability ratings do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  R & PR § 1172(c).

The record reflects that, in April 1948, the veteran's 
schizophrenic reaction, mixed, was evaluated as 100 percent 
disabling under the Schedule for Rating Disabilities, 
Diagnostic Code 9004, which required institutional care, or 
definitely deteriorated, or with delusions, inaccessibility, 
stereotypy, or other psychotic symptomatology of sufficient 
severity to produce complete social and industrial 
incapacity.  A 70 percent rating required that the psychoses 
be in partial remission, following total incapacity as 
above, with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A Note in 
connection with this rating includes the statement that 
material improvement disclosed by field examination or 
social service survey should be utilized in determinations 
of competency, but the fact will be borne in mind that a 
person who has regained competency may still be 
unemployable, depending upon the severity of his disability 
as shown by recent examinations in file.

The evidence prior to the April 1948 reduction in the 
veteran's 100 percent rating for schizophrenic reaction, 
mixed, revealed that he had complete permanent social and 
industrial inadaptability, he was determined to be 
incompetent and psychotic, and continued hospitalization was 
recommended.  However, repeat VA examination in March 1948 
revealed that the veteran's psychosis was in partial 
remission, that he was engaged in limited social activity, 
and was attending a tailoring school.  This evidence 
indicates improvement in the veteran's psychosis.  
Accordingly, inasmuch as the veteran's 100 percent rating 
was in effect for less than five years, RO action in 
reducing the schedular evaluation for his schizophrenic 
reaction, mixed, based on the March 1948 examination report 
and the criteria for a 70 percent rating for psychosis under 
Diagnostic Code 9004 was proper.  Accordingly, this CUE 
claim is not sustainable on grounds that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

In this regard, the Board notes that the RO did not ignore 
the medical evidence at the time of the April 1948 proposed 
reduction in the 100 percent evaluation of the veteran's 
service connected psychosis, as alleged by the appellant.  
Rather, the determination was based on the March 1948 VA 
examination report, which demonstrated that the veteran's 
psychosis was in partial remission and he was in tailoring 
school and no longer required hospitalization.  The April 
1948 reduction was not based on field examination reports 
which determined that the veteran was capable and competent 
to have his VA benefits paid to him directly.  Nevertheless, 
even if the veteran's competency had been considered in the 
April 1948 rating reduction, the Note after the 70 percent 
rating for psychosis under Diagnostic Code 9400 points out 
that a person may be found competent and unemployable.  
Accordingly, any perceived coercion which the veteran's wife 
may have experienced in connection with her affidavit for 
the October 1947 field examination is not relevant to the 
present claim.

The three-pronged test for CUE has not been met in this 
case.  The correct facts as they were known at that time 
were fully considered in the April 1948 proposed reduction 
of the schedular rating for the veteran's service-connected 
psychosis from 100 percent to 70 percent disabling.  The 
legal (statutory and rating) provisions extant at that time 
were correctly applied.  No undebatable error occurred that, 
had it not been made, would have manifestly changed the 
outcome was made.  While the appellant may question the 
manner in which the RO weighed and evaluated the evidence, 
as noted above, disagreement with how the evidence was 
weighed and evaluated in a previous adjudication can never 
rise to the stringent definition of CUE.

In sum, the Board finds that the April 14, 1948, rating 
decision did not involve CUU.  The Board stresses that 
disagreement over the manner the evidence was weighed at 
that time falls outside the definition of CUE.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

